19-12346-shl           Doc 285       Filed 05/26/20 Entered 05/26/20 13:17:26                      Main Document
                                                  Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P., 1                               :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x


           ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM
           AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

           Upon the Application (the “Application”) 2 of Liddle & Robinson, L.L.P. (the “Debtor”),

for entry of an order, pursuant to sections 105(a), 501, 502(b)(9), and 503(b)(9) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rules 2002 and 3003 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2002-1 and 3003-

1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”), fixing

a deadline and establishing procedures for filing proofs of claim and approving the form and

manner of service thereof, and it appearing that the relief requested is in the best interests of the

Debtor, its estate, and its creditors and that adequate notice has been given and that no further

notice is necessary; and after due deliberation and good and sufficient cause appearing therefor, it

is hereby,

           ORDERED, that except as otherwise provided herein, all persons and entities, (including,

without limitation, individuals, partnerships, corporations, joint ventures, trusts and governmental

units) that assert a claim, as defined in Section 101(5) of the Bankruptcy Code, against the Debtor




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.




3451671.3
19-12346-shl     Doc 285     Filed 05/26/20 Entered 05/26/20 13:17:26           Main Document
                                          Pg 2 of 13



which arose on or prior to the filing of the Debtor’s chapter 11 petition on July 22, 2019 (the

“Petition Date”), including claims pursuant to sections 503(b)(9) of the Bankruptcy Code, shall

file a proof of such claim in writing or electronically on the Court’s website at

www.nysb.uscourts.gov so that it is received on or before 5:00 p.m., prevailing Eastern Time, July

10, 2020 (the “General Bar Date”); and it is further

        ORDERED, that the following procedures for the filing of proofs of claim shall apply:

               (a)    Proofs of claim must conform substantially to Official Bankruptcy Form

                      No. 410;

               (b)    Attorneys (with full access accounts) and employees of institutional

                      creditors (with limited access accounts) should file proofs of claim

                      electronically on the Court’s Case Management/Electronic Case File

                      (“CM/ECF”) system. Those without accounts with the CM/ECF system

                      may electronically create and file proofs of claim through the “File A Proof

                      of Claim” link on the Court’s website at www.nysb.uscourts.gov or by

                      mailing or delivering the original proof of claim to the United States

                      Bankruptcy Court, Southern District of New York, 1 Bowling Green, New

                      York, NY 10004;

               (c)    Proofs of claim will be deemed filed only when received by the Clerk of the

                      Bankruptcy Court on or before the General Bar Date;

               (d)    Proofs of claim must (i) be signed; (ii) include supporting documentation

                      (if voluminous, attach a summary) or an explanation as to why

                      documentation is not available; (iii) be in the English language; (iv) be

                      legible; (v) be signed by the claimant or by an authorized agent or legal




3451671.3
19-12346-shl        Doc 285     Filed 05/26/20 Entered 05/26/20 13:17:26            Main Document
                                             Pg 3 of 13



                         representative of the claimant; and (vi) include a claim amount denominated

                         in United States currency;

                  (e)    In addition to the requirements set forth above, any proof of claim asserting

                         a 503(b)(9) claim must also: (i) include the value of the goods delivered to

                         and received by the Debtor in the 20 days prior to the Petition Date; (ii)

                         attach any documentation identifying the particular invoices for which the

                         503(b)(9) claim is being asserted; (iii) attach documentation of any

                         reclamation demand made to the Debtor under section 546(c) of the

                         Bankruptcy Code (if applicable); and (iv) set forth whether any portion of

                         the 503(b)(9) claim was satisfied by payments made by the Debtor pursuant

                         to any order of the Court authorizing the Debtor to pay prepetition claims;

                         and it is further

            ORDERED, that the following persons or entities need not file a proof of claim on or

prior to the General Bar Date:

                  (a)    Any person or entity that has already filed a proof of claim against the

                         Debtor in this cases in a form substantially similar to Official Bankruptcy

                         Form No. 410;

                  (b)    Any person or entity whose claim is listed on the Schedules filed by the

                         Debtor, provided that (i) the claim is not scheduled as “disputed,”

                         “contingent,” or “unliquidated;” and (ii) the claimant agrees with the

                         amount, nature and priority of the claim as set forth in the Schedules;

                  (c)    Any holder of a claim that has heretofore been allowed in this case by Order

                         of this Court;




3451671.3
19-12346-shl     Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                           Pg 4 of 13



               (d)     Any holder of a claim which has been paid in full by the Debtor;

               (e)     Any holder of a claim for which different specific deadlines have previously

                       been fixed by this Court;

               (f)     Any holder of an equity interest in the Debtor with respect to the ownership

                       of such equity interest, provided, however, that any holder of an equity

                       interest who wishes to assert a claim against the Debtor, including a claim

                       relating to such equity interest or the purchase or sale of such interest, must

                       file a proof of claim asserting such claim on or prior to the General Bar Date

                       pursuant to procedures set forth herein; or

               (g)     Any current employee of the Debtor on account of any claim the Court has

                       authorized the Debtor to honor in the ordinary course of business as a wage,

                       commission, or benefit, provided, however, that a current employee must

                       submit a proof of claim by the General Bar Date for all other claims arising

                       before the Petition Date, including claims, if any, for wrongful termination,

                       discrimination, harassment, hostile work environment, and retaliation and

                       claims covered by the Debtors’ workers’ compensation insurance; and it is

                       further



        ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is dated

on or before the date of entry of this Order, must file a proof of claim based on such rejection on

or before the later of the General Bar Date or the date that is thirty (30) days after the date of the

order authorizing such rejection, and any person or entity that holds a claim that arises from the




3451671.3
19-12346-shl      Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                            Pg 5 of 13



rejection of an executory contract or unexpired lease, as to which an order authorizing such

rejection is dated after the date of entry of this Order, must file a proof of claim on or before such

date as the Court may fix in the applicable order authorizing such rejection (the “Rejection Bar

Date” and, together with the General Bar Date, the “Bar Date”); and it is further

        ORDERED, that if Jonathan L. Flaxer (the “Trustee”), solely in his capacity as chapter

11 trustee for the Debtor, amends or supplements the Schedules subsequent to the date hereof, the

Trustee shall give notice of any amendment or supplement to the holders of claims affected

thereby, and such holders shall be afforded thirty (30) days from the date of notice to file proofs

of claim in respect of their claims and shall be given notice of such deadline; and it is further

        ORDERED, that nothing in this Order shall prejudice the right of the Trustee or any

other party in interest to dispute or assert offsets or defenses to any claim reflected in the

Schedules; and it is further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), a holder of a claim that is not

excepted from the requirements of this Order and fails to comply with this Order by timely filing

a proof of claim in appropriate form shall be forever barred, estopped, and enjoined from (a)

asserting such claim against the Debtor and the chapter 11 estate, (b) voting on any chapter 11 plan

filed in this case on account of such claim, and (c) participating in any distribution in this chapter

11 case on account of such claim; and it is further

        ORDERED, that notice of the Bar Date substantially in the form annexed hereto is

approved and shall be deemed adequate and sufficient if served by first-class mail at least thirty-

five (35) days prior to the General Bar Date on:

               (a)     The United States Trustee;




3451671.3
19-12346-shl       Doc 285     Filed 05/26/20 Entered 05/26/20 13:17:26            Main Document
                                            Pg 6 of 13



                 (b)    All persons or entities that have requested notice of the proceedings in this

                        Chapter 11 case;

                 (c)    All persons or entities that have filed claims;

                 (d)    All creditors and other known holders of claims as of the date of this Order,

                        including all persons or entities listed in the Schedules as holding claims;

                 (e)    All parties to executory contracts and unexpired leases of the Debtor;

                 (f)    All parties to litigation with the Debtor;

                 (g)    The Internal Revenue Service for the district in which the case is pending

                        and, if required by Bankruptcy Rule 2002(j), the Securities and Exchange

                        Commission and any other required governmental units (a list of such

                        agencies is available from the Office of the Clerk of the Court); and

                 (h)    Such additional persons and entities as deemed appropriate by the Trustee;

                        and it is further

          ORDERED, that the Trustee is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is further

          ORDERED, that the Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order; and it is

further

          ORDERED, that due to the number of creditors and the circumstances of the case, notice

by publication is not required under Bankruptcy Rule 2002(l); and it is further

          ORDERED, that entry of this Order is without prejudice to the right of the Trustee to seek

a further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Date established herein must file such proofs of claim or interest or be barred from doing so.




3451671.3
19-12346-shl   Doc 285   Filed 05/26/20 Entered 05/26/20 13:17:26   Main Document
                                      Pg 7 of 13




 Dated: May 26, 2020                       /s/ Sean H. Lane
        New York, New York
                                           HONORABLE SEAN H. LANE
                                           UNITED STATES BANKRUPTCY JUDGE




3451671.3
19-12346-shl     Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                           Pg 8 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x


       NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM
     ON OR BEFORE JULY 10, 2020 AT 5:00 P.M. (PREVAILING EASTERN TIME)

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST LIDDLE &
ROBINSON, L.L.P.:

        The United States Bankruptcy Court for the Southern District of New York has entered an

Order (the “Bar Date Order”) establishing July 10, 2020 (the “General Bar Date”) as the last

date for each person or entity (including individuals, partnerships, corporations, joint ventures,

trusts and governmental units) to file a proof of claim against Liddle & Robinson, L.L.P., the

above-captioned debtor (the “Debtor”).

        The Bar Date (as defined herein) and the procedures set forth below for filing proofs of

claim apply to all claims against the Debtor that arose prior to July 22, 2019 (the “Petition Date”),

the date on which the Debtor commenced its case under chapter 11 of title 11 of the United States

Bankruptcy Code (the “Bankruptcy Code”), except for those holders of the claims listed in

Section 4 below that are specifically excluded from the Bar Date filing requirement.

            2.   WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a chapter 11 plan in this chapter 11 case or to

share in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior to

the Petition Date, and it is not one of the types of claim described in Section 4 below. Claims

based on acts or omissions of the Debtor that occurred before the Petition Date must be filed on or


3451671.3
19-12346-shl     Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                           Pg 9 of 13



prior to the Bar Date, even if such claims are not now fixed, liquidated or certain, or did not mature

or become fixed, liquidated or certain before the Petition Date.

        Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

            3.   WHAT TO FILE

        Your filed proof of claim must conform substantially to Official Form No. 410; a copy

accompanies this Notice.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant.        It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

        Your proof of claim form shall not contain complete social security numbers or taxpayer

identification numbers (only the last four digits), a complete birth date (only the year), the name

of a minor (only the minor’s initials) or a financial account number (only the last four digits of

such financial account).

            4.   WHEN AND WHERE TO FILE

        Except as provided for herein, all proofs of claim must be filed so as to be received on or

before July 10, 2020 at 5:00 p.m. (Prevailing Eastern Time). Attorneys (with full access




3451671.3
19-12346-shl       Doc 285    Filed 05/26/20 Entered 05/26/20 13:17:26            Main Document
                                          Pg 10 of 13



accounts) and employees of institutional creditors (with limited access accounts) should file proofs

of claim electronically on the Court’s Case Management/Electronic Case File (CM/ECF) system.

        Those without accounts to the CM/ECF system may create and electronically file their

Proofs of claim through the “File A Proof of Claim” link on the Court’s website,

www.nysb.uscourts.gov, or by mailing or delivery the original proof of claim to the Court at the

address provided below:

        United States Bankruptcy Court
        Southern District of New York
        One Bowling Green, Room 614
        New York, New York 10004-1408


        Proofs of claim will be deemed filed only when received by the Bankruptcy Court on or

before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or electronic

mail transmission.

            5.     WHO NEED NOT FILE A PROOF OF CLAIM

        You do not need to file a proof of claim on or prior to the Bar Date if you are:

                 (a)   Any person or entity that has already filed a proof of claim against the

                       Debtor in this cases in a form substantially similar to Official Bankruptcy

                       Form No. 410;

                 (b)   Any person or entity whose claim is listed on the Schedules filed by the

                       Debtor, provided that (i) the claim is not scheduled as “disputed,”

                       “contingent,” or “unliquidated;” and (ii) the claimant agrees with the

                       amount, nature and priority of the claim as set forth in the Schedules;

                 (c)   Any holder of a claim that has heretofore been allowed in this case by Order

                       of this Court;




3451671.3
19-12346-shl       Doc 285    Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                          Pg 11 of 13



                 (d)   Any holder of a claim which has been paid in full by the Debtor;

                 (e)   Any holder of a claim for which different specific deadlines have previously

                       been fixed by this Court;

                 (f)   Any holder of an equity interest in the Debtor with respect to the ownership

                       of such equity interest, provided, however, that any holder of an equity

                       interest who wishes to assert a claim against the Debtor, including a claim

                       relating to such equity interest or the purchase or sale of such interest, must

                       file a proof of claim asserting such claim on or prior to the General Bar Date

                       pursuant to procedures set forth herein; or

                 (g)   Any current employee of the Debtor on account of any claim the Court has

                       authorized the Debtor to honor in the ordinary course of business as a wage,

                       commission, or benefit, provided, however, that a current employee must

                       submit a proof of claim by the General Bar Date for all other claims arising

                       before the Petition Date, including claims, if any, for wrongful termination,

                       discrimination, harassment, hostile work environment, and retaliation and

                       claims covered by the Debtors’ workers’ compensation insurance.

        This Notice is being sent to many persons and entities that have had some relationship with,

or have done business with, the Debtor, but may not have an unpaid claim against the Debtor. The

fact that you have received this Notice does not mean that you have a claim or that the Debtor or

that the Court or Jonathan L. Flaxer (the “Trustee”), solely in his capacity as chapter 11 trustee

for the Debtor, believes that you have a claim against the Debtor.

            6.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES




3451671.3
19-12346-shl     Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                          Pg 12 of 13



        If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before the date of entry of the Bar

Date Order, you must file a proof of claim based on such rejection on or before the later of the

General Bar Date or the date that is thirty (30) days after the date of the order authorizing such

rejection. Any person or entity that has a claim arising from the rejection of an executory contract

or unexpired lease, as to which the order is dated after the date of entry of the Bar Date Order,

must file a proof of claim with respect to such claim by the date fixed by the Court in the applicable

order authorizing rejection of such contract or lease (the “Rejection Bar Date” and, together with

the General Bar Date, the “Bar Date”).

            7.   CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY

            THE BAR DATE

        ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM, WILL BE

BARRED FROM ASSERTING ITS CLAIM AGAINST THE DEBTOR AND ITS CHAPTER 11

ESTATE, FROM VOTING ON ANY PLAN OF LIQUIDATION FILED IN THIS CASE, AND

FROM PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CHAPTER 11 CASE

ON ACCOUNT OF SUCH CLAIM.

            8.   THE DEBTOR’S SCHEDULES AND ACCESS THERETO

        You may be listed as the holder of a claim against the Debtor in the Debtor’s Schedules.

If you agree with the nature, amount and status of your claim as listed in the Debtor’s Schedules,

and if your claim is not described as “disputed,” “contingent,” or “unliquidated,” you do not need




3451671.3
19-12346-shl     Doc 285      Filed 05/26/20 Entered 05/26/20 13:17:26             Main Document
                                          Pg 13 of 13



to file a proof of claim. Otherwise, you must file a proof of claim before the Bar Date in accordance

with the procedures set forth in this Notice.

        Copies of the Debtor’s Schedules are available for inspection on the Court’s Internet

Website at http://www.nyeb.uscourts.gov. A login and password to the Court’s Public Access to

Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.psc.uscourts.gov.               Copies of the

Schedules may also be examined between the hours of 9:00 A.M. and 4:30 P.M., Monday through

Friday at the Office of the Clerk of the Bankruptcy Court, One Bowling Green, New York, NY

10004. Copies of the Debtor’s Schedules may also be obtained by written request to the Trustee’s

counsel addressed to Golenbock Eiseman Assor Bell & Peskoe LLP, Attn: Michael S. Weinstein,

711 Third Avenue, 17th Floor, New York, New York 10017.

        If you are unsure about any of these matters, including whether you should file a

proof of claim, you may wish to consult an attorney.

 Dated: ________ __, 2020                            BY ORDER OF THE COURT
        New York, New York
                                                     /s/ Michael S. Weinstein
                                                     GOLENBOCK EISEMAN ASSOR BELL &
                                                     PESKOE LLP
                                                     Michael S. Weinstein
                                                     711 Third Avenue
                                                     New York, New York 10017
                                                     Tel: 646.927.5500
                                                     Fax: 646.927.5599
                                                     mweinstein@golenbock.com

                                                     Counsel for Jonathan L. Flaxer, the chapter
                                                     11 trustee for Liddle & Robinson, L.L.P.




3451671.3
